Citation Nr: 1706243	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  04-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left great toe injury and hallux valgus. 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1981.

This matter initially came before the Board of Veterans Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a decision in September 2007, the Board determined that new and material evidence had not been presented to reopen the claim of service connection for residuals of a left great toe injury and hallux valgus and denied the Veteran's petition to reopen his claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in November 2010, the Court reversed the portion of the September 2007 Board decision that found no new and material evidence to reopen the claim of service connection for a great left toe injury and remanded the case to the Board for further adjudication of the service connection claim.  

The claim was returned to the Board in July 2011, at which time it was remanded to the RO for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 


FINDING OF FACT

It is as likely as not that the Veteran's hallux valgus of the left great toe as a result of an in-service injury. 



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for hallux valgus, left great toe are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the claim is being granted in full, discussion of the Veterans Claims Assistance Act of 2000 is unnecessary.

Law and analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against the claim that the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Service treatment records show that the Veteran injured his great left toe in November 1977.  X-rays taken at that time did not indicate a fracture.  Upon separation in February 1981, the Veteran denied foot trouble and the separation examination showed a normal clinical evaluation of the feet. 

In June 1982, the Veteran submitted a report for medical evaluation for disability examination in which he stated that he injured his toe in service, which caused his toe to have grown crooked and bother him.  In a June 1982 disability evaluation, the examiner noted "feet - 10 degree angulation of left big toe. Some bony swelling at MT head. Slight tenderness on palpation." The examiner diagnosed mild hallux valgus. 

A January 1984 private physician record showed the Veteran was treated for "injured left big toe several years ago, intermittent aching in MTP joint." An x-ray of the left foot was normal.  In November 1987, the Veteran was noted to have hallux valgus.  An August 1991 treatment record showed a fracture of the left big toe. 

A March 2001 treatment record showed a "painful left big toe joint secondary to fracture in a soccer game 1977."  The podiatrist noted normal feet and "left hallux valgus deformity without pain or limitation with [range of motion]."

In May 2002, the Veteran's mother filed a statement in which she averred that the Veteran called her while he was on active duty and reported that he had broken his big toe while playing soccer and that it was painful. An August 2003 treatment record showed a history of chronic pain on the left first MTP joint.  An October 2005 statement shows "doctor also suggest his left foot injury may have caused by old soccer practice."[sic]. 

In a July 2011 statement, the Veteran's physician opined that 

"Painful bunion Hallux valgus left foot with callus on the plantar surface medial side of forefoot.  He told that he has had this pain since he had the injury during playing soccer about 30 years ago. The other player's shin hit on medial side of his left forefoot. The [Veteran] also has hallux valgus on his right foot but he never had painful bunion on his right foot and no callus. The injury may be one of the cause that precipitating the painful bunion of his left hallux valgus and development of the callus later due to impair body weight distribution on the sole and imbalance of the muscles."

In February 2012, a VA examiner opined that the Veteran's left hallux valgus was less likely than not incurred in or caused by the claimed in-service injury.  In support for her opinion, she provided the following rationale:

"Foot DBQ dated 7/12/2011 indicates a diagnosis of bilateral hallux valgus dated 7/12/2011. No indication of pain, note also states bilateral large toe involvement. The OI indicated per veteran's report is a sports injury from 1977. The claim per opinion request is for the left large toe. 6/22/1982 VA examination after discharge indicated a slight 10 degree hallux valgus deviation with MT head tenderness. As indicated on opinion request, veteran had one incident of left great toe complaint of pain November 1977. No foot abnormalities on separation examination 2/1981. Left foot x-ray 5/16/2008 showed no abnormalities of the left foot a negative examination. There is not sufficient evidence to sustain the contention by the veteran that his left great toe injury occurred while active duty. There is no current evidence on radiographic examination that there is a left great toe hallux valgus. The letter dated October 2005 from SST is purely opinion based by the civilian provider for the care of the veteran's.  Based on the above evidence and lack of any current radiographic evidence that the left hallux valgus is present, it is the opinion of this examiner that the left great toe hallux valgus is not caused by or secondary to military service or to an injury during service or otherwise during active service from June 1976 to June 1981."

A June 2012 disability benefits questionnaire was completed by C.H., M.D., an orthopedist and foot specialist.  She stated that the Veteran was diagnosed with hallux valgus of the left foot and painful callouses and that a "pressure pedorbarometric test showed pathomechanics force according to the disease."
 
In October 2012, the Veteran submitted an opinion from a podiatrist, S.A., D.P.M.  Dr. A. diagnosed the Veteran with a mild hallux valgus with bunion deformity, left foot.  She noted a history of injury to the left big toe during service and opined that "it is as least as likely as not that the onset of the left hallux valgus deformity was due to a sports injury while in Service.  [She] suspect[s] the injury caused trauma to the joint." 

With resolution of the doubt in favor of the Veteran, the Board finds that service connection for hallux valgus of the left great toe is warranted.  The evidence shows the Veteran injured his toe in service.  The Veteran sought treatment for hallux valgus one year after his discharge and the treatment records show some continuity of treatment since that time, including a diagnosis of hallux valgus during the period on appeal.  The Veteran has also provided multiple opinions relating his currently diagnosed hallux valgus to his in-service injury, supporting his claims of continuity of symptomatology.  Therefore, service connection for hallux valgus, great left toe, is granted.    


ORDER

Service connection for hallux valgus, great left toe is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


